DISMISS and Opinion Filed January 26, 2021




                                  S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00764-CV

   RANDY CRAWFORD, JAMIE CASHION, DASHELLE CASHION,
 JOHNNY CRAWFORD, JOSHUA HARRISON, AND MICKIE TIGNER,
                       Appellants
                          V.
    PROFESSIONAL BLACK BELT ASSOCIATION, LLC, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-01121-2020

                        MEMORANDUM OPINION
           Before Justices Partida-Kipness, Pedersen, III, and Goldstein
                           Opinion by Justice Goldstein
      Before the Court is appellants’ motion to dismiss the appeal. Appellants

inform the Court that the parties have settled their differences. Accordingly, we

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Bonnie Lee Goldstein/
                                          BONNIE LEE GOLDSTEIN
                                          JUSTICE
200764F.P05
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

RANDY CRAWFORD, JAMIE                       On Appeal from the 471st Judicial
CASHION, DASHELLE CASHION,                  District Court, Collin County, Texas
JOHNNY CRAWFORD, JOSHUA                     Trial Court Cause No. 471-01121-
HARRISON, AND MICKIE                        2020.
TIGNER, Appellants                          Opinion delivered by Justice
                                            Goldstein. Justices Partida-Kipness
No. 05-20-00764-CV         V.               and Pedersen, III participating.

PROFESSIONAL BLACK BELT
ASSOCIATION, LLC, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

     It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered January 26, 2021




                                      –2–